C. D. Bayamón. Injunction para recobrar, etc.
(Por la Corte, a propuesta del
Juez Asociado Sr. Snyder.)
Por CUANTO, oídas las partes por sus abogados el día 15 de marzo de 1943, sobre la moción de la apelada solicitando la desestimación del recurso por el motivo de ser éste enteramente frívolo e interpuesto con el fin de dilatar los procedimientos;
Por CUANTO, no habiendo quedado convencida la Corte de que el recurso sea claramente frívolo.
Por tanto, se declara sin lugar la moción de desestimación, pero entendiendo la Corte que no debe dilatarse la vista del recurso en su fondo, lo señala para el día 12 de abril de 1943, a las 2 p.m.